Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 28-29, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-12, and 15-18, respectively, of U.S. Patent No. 10,229,058. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims at issue is encompassed entirely within the subject matter of claim the respectively listed claims. Notably, claim 21 can be found in claim 3 (incorporating the subject matter of its patent claims 1-3), as illustrated below. 

As to claim 21, a system, comprising: 
a platform datastore configured to store data item information; 
at least one processor configured to execute a shared cache application, 
wherein the shared cache application is operatively coupled to shared cache memory and is configured to: 
cache at least two versions of a data item, and each version of the data item includes at least a portion of the data item information (see claim 3), wherein the shared cache application is configured to: 

1. A system comprising: 
at least one processor; and a memory operatively coupled to the at least one processor, the processor configured to:

receive, by a datastore access component, a platform update request to update data item information associated with a first version of a data item cached in a shared cache memory, 

transmit, by the datastore access component, a cache update request to update the data item information of the first version of the data item cached in the shared cache memory, and 

isolate, by a cache isolator component, the first version of the data item cached in the shared cache memory based on at least a collection of version specific identifiers and a version agnostic identifier associated with the data item. 

update the data item information of a first version of the data item, in response to receiving a cache update request to update at least a portion of the data item information of the first version of the data item (see claim 1), and 

    2. The system of claim 1, wherein the at least one processor is further configured to: 

transmit a first platform registration request to a versions collection component to register a first version specific identifier associated with the datastore access component, wherein the versions collection component is configured to store one or more version specific identifiers associated with one or more versions of the datastore access component in the collection of version specific identifiers. 

remove at least a second version of the data item from the shared cache memory (see claim 4) 
to isolate the first version of the data item based on at least a collection of version specific identifiers and a version agnostic identifier associated with the data item (see claim 1), in response to receiving a cache removal request to remove at least the second version of the data item (see claim 4. The removal request is submitted. Thus, it is received).  

3. The system of claim 2, wherein 

each version specific identifier in the collection of version specific identifiers is associated with a version of a datastore access component registered to access the shared cache memory, 

the first version of the data item is associated with a first data item key for identifying the first version of the data item cached in the shared cache memory, 

the shared cache memory is configured to cache at least a second version of the data item, and 

the second version of the data item is associated with a second data item key for identifying the second version of the data item cached in the shared cache memory. 

As to claim 22, the system of claim 21, wherein 
the first version of the data item is associated with a first data item key for identifying the first version of the data item cached in the shared cache memory (see claim 3), and
the second version of the data item is associated with a second data item key for identifying the second version of the data item cached in the shared cache memory (see claim 3).  


    4. The system of claim 3, wherein to isolate the first version of the data item, the processor is further configured to: 

transmit an active versions request to the versions collection component to retrieve at least a portion of the collection of version specific identifiers, the portion of the collection of version specific identifiers excluding the first version specific identifier, and 

transmit a cache removal request to a cache operations component to remove the second version of the data item identified by the second data item key from the shared cache memory. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-31, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Patent 6,785,769) in view of Sobel et al. (US Patent 8,762,980). 

As to claim 21, Jacobs teaches a system, comprising: 
a platform datastore configured to store data item information (see 4:10-40 for a description of the cache system of Jacobs in general, wherein multiple versions of requested objects may be stored. The cache returns a requested version upon examining parameters associated with the request); 
at least one processor configured to execute a shared cache application (see 4:10-40 for a shared cache application with multiple versions), 
wherein the shared cache application is operatively coupled to shared cache memory and is configured to: 
cache at least two versions of a data item, and each version of the data item includes at least a portion of the data item information (see 4:10-40 for a shared cache application with multiple versions), wherein the shared cache application is configured to: 
Jacobs does not explicitly teach: 
update the data item information of a first version of the data item, in response to receiving a cache update request to update at least a portion of the data item information of the first version of the data item, and 
remove at least a second version of the data item from the shared cache memory to isolate the first version of the data item based on at least a collection of version specific identifiers and a version agnostic identifier associated with the data item, in response to receiving a cache removal request to remove at least the second version of the data item.  
Sobel teaches: 
update the data item information of a first version of the data item, in response to receiving a cache update request to update at least a portion of the data item information of the first version of the data item (see 2:12-27 and 6:44-7:2. A first version of the data item is updated with information and classified as the current version. The previous “current version” is now classified as the immediately previous version), and 
remove at least a second version of the data item from the shared cache memory to isolate the first version of the data item based on at least a collection of version specific identifiers and a version agnostic identifier associated with the data item, in response to receiving a cache removal request to remove at least the second version of the data item (see 2:12-27 and 6:44-7:2. The immediate previous version is deleted from memory based on a collection of version specific changes to an underlying base file in response to a request to remove the previous version. Jacobs 4:10-24 teaches requesting data with multiple versions using a version agnostic identifier associated with the data item by using an identical data identifier (e.g., URI, URL) to identify the desired data).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Sobel because both references are directed towards maintaining multiple versions of content for a client. Sobel merely adds to Jacobs the ability of additional memory management techniques that will allow a client to have more easy access to multiple versions. This will increase accessibility for a user of Jacobs. 

As to claim 22, Jacobs as modified teaches the system of claim 21, wherein 
the first version of the data item is associated with a first data item key for identifying the first version of the data item cached in the shared cache memory (see Jacobs 4:10-24, wherein each request for a particular object may use an identical data identifier (e.g., URI, URL) to identify the desired data and be accompanied by additional request parameters to identify the version in the shared cache memory. See 4:41-54 for parameters that may be used to disambiguate requests. The parameters are “data item keys”), and
the second version of the data item is associated with a second data item key for identifying the second version of the data item cached in the shared cache memory (see Jacobs 4:10-24 and 4:41-54 for disambiguating data versions using different parameters. The parameters are “data item keys”).  

As to claim 23, Jacobs as modified teaches the system of claim 21, wherein 
the first version of the data item includes a first attribute-value pair identifying a first datastore property and first value (see Jacobs 4:10-24. A first version has a first property, such as a URI or URL, is associated with a first value),Atty. Dkt. No. 3634.0650001- 5 -Bill ATARASApplication No. 16/281,885 
the second version of the data item includes a second attribute-value pair identifying a second datastore property and second value (see Jacobs 4:10-24. A second version has a second property, such as the URI or URL, that is associated with a second value), and 
the first datastore property and the first value is substantially equivalent to the second datastore property and the associated second value (see Jacobs 4:10-24. Jacobs notes that the first and second version may each be associated with identical URI or URLs).  

As to claim 24, Jacobs as modified teaches the system of claim 21, further comprising: 
a first version of a platform application configured to at least to receive a request to access the data item information from a first version of a media device, wherein the request from the first version of the media device includes the version agnostic identifier (see Jacobs 4:10-24 and 4:41-54. The request may be sent with a version agnostic identifier, or the URL / URI, which identifiers the data item regardless of version. Notably, the disambiguating variables discussed in 4:41-54 include “a type of user agent (i.e., a browser)” and “a version or particular type of user agent.” Both of these identify different versions of a media device); and 
a second version of the platform application configured to at least receive a request to access the data item information from a second version of the media device, wherein the request from the second version of the media device includes the version agnostic identifier (see Jacobs 4:10-24 and 4:41-54. The request may be sent with a version agnostic identifier, or the URL / URI, which identifiers the data item regardless of version, wherein the disambiguating parameter identifies different versions of a media device).  

As to claim 25, Jacobs as modified teaches the system of claim 24, wherein 
the first version of the platform application is further configured to at least transmit a first cache write request to the shared cache application to request caching of the first version of the data item in the shared cache memory, in response to the request to access the data item information from the first version of a media device (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached), and 
the second version of the platform application is further configured to at least transmit a second cache write request to the shared cache application to request caching of the second version of the data item in the shared cache memory, in response to a request to access the data item information from the second version of the media device (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached). 

As to claims 28 and 35, see the rejection of claim 21. 
As to claims 29 and 36, see the rejection of claim 22. 
As to claims 30 and 37, see the rejection of claim 23. 
As to claims 31 and 38, see the rejection of claim 25. 

Claims 26-27, 32-34, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Patent 6,785,769) in view of Sobel et al. (US Patent 8,762,980), and further in view of Fablet et al. (US Pre-Grant Publication 2015/0019676). 

As to claim 26, Jacobs as modified teaches the system of claim 25, wherein 
the first cache write request includes the first version of the data item and a first data item key generated based on at least the version agnostic identifier … (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached), andAtty. Dkt. No. 3634.0650001-6-Bill ATARAS 
Application No. 16/281,885the second cache write request includes the second version of the data item and a second data item key generated based on at least the version agnostic identifier … (see Jacobs 6:15-22. If there is a request for an item that results in a cache miss, the item is requested from the origin server and may be cached).
Jacobs does not explicitly teach: 
write request includes the first version of the data item and a first data item key generated based on at least … a first version specific identifier associated with the first version of the data item;
write request includes the second version of the data item and a second data item key generated based on at least ….a second version specific identifier associated with the second version of the data item;
Fablet teaches: 
write request includes the first version of the data item and a first data item key generated based on at least … a first version specific identifier associated with the first version of the data item (see paragraphs [0197]-[0198]. An attempt to download a client includes version specific identifiers in the form of related data associated with the downloaded version. Also see [0157]-[0159] and [0170] for generating a list of IDs and submitting it with the request for an item);
write request includes the second version of the data item and a second data item key generated based on at least ….a second version specific identifier associated with the second version of the data item (see paragraphs [0197]-[0198]. An attempt to download a client includes version specific identifiers in the form of related data associated with the downloaded version. Also see [0157]-[0159] and [0170] for generating a list of IDs and submitting it with the request for an item);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jacobs by the teachings of Fablet because both references are directed towards maintaining multiple versions of content and caching updated versions of content. Fablet merely adds to Jacobs the ability to recognize and call for updated content, which will increase efficiency when tracking and updated content. This will increase the efficiency and usability for a user of Jacobs. 
As to claim 27, Jacobs as modified teaches the system of claim 26, wherein the shared cache application is further configured to: 
receive an active versions request from the first version of the platform application to retrieve the collection of version specific identifiers (see Fablet paragraphs [0197]-[0198]. A list of updated version specific identifiers is received),
wherein the collection of version specific identifiers includes the second version specific identifier and excludes the first version specific identifier (see Fablet paragraphs [0197]-[0198]. The list of updated version specific identifiers excludes the initial version identifiers).

As to claim 34, Jacobs as modified by Fablet teaches the computer implemented method of claim 33, further comprising:
Transmitting an active versions response to the first version of the platform application in response to the active versions request, wherein the active versions response includes the collection of version specific identifier (see Fablet paragraphs [0197]-[0198]. The list of active versions is sent to the client with updates). 

As to claims 32 and 39, see the rejection of claim 26. 
As to claims 33, see the rejection of claim 27. 
As to claim 40, see the rejection of claims 27 and 34. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152